                                           Case 3:16-cr-00259-SI Document 190 Filed 02/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 16-cr-00259-SI-1
                                   8                   Plaintiff,
                                                                                          ORDER GRANTING DEFENDANT'S
                                   9             v.                                       REQUEST FOR DOCUMENTS AND
                                                                                          WAIVING REPRODUCTION COSTS
                                  10
                                         CANDELARIA DAGANDAN VAZQUEZ,                     Re: Dkt. No. 189
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court has received a pro se letter from defendant Candelaria Dagandan Vazquez
                                  14
                                       requesting a copy of her plea agreement (filed approximately November 8, 2016); the “sentence”
                                  15
                                       (by which the Court interprets as a request for the judgment) (Dkt. Nos. 144, 146, 148); and
                                  16
                                       “instructions and paperwork for a 2255 motion.” Letter dated February 9, 2021 from Defendant
                                  17
                                       (Dkt. No. 189). Defendant’s letter states that she previously requested these documents in January
                                  18
                                       2020; however, the Court’s docket does not reflect any such request.
                                  19
                                              Defendant is indigent, Dkt. Nos. 9, 156. The Court hereby GRANTS defendant’s request
                                  20
                                       and waives the reproduction costs. The Clerk shall mail the requested documents to defendant.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: February 23, 2021                    ______________________________________
                                  25                                                 SUSAN ILLSTON
                                                                                     United States District Judge
                                  26
                                  27

                                  28
